Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 6, 1974, convicting him of robbery in the first degree, burglary in the second degree, grand larceny in the third degree, petit larceny and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence. Judgment modified, (1) on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed, and (2) as a matter of discretion in the interest of justice, by reducing the 12-year maximum sentences imposed on the burglary and robbery counts to maximum terms of seven years. As so *561modified, judgment affirmed. The crime of grand larceny in the third degree is a lesser included offense of robbery in the first degree, for which defendant was convicted. The grand larceny conviction must therefore be reversed and that count dismissed (see People v Grier, 37 NY2d 847; People v Reynolds, 53 AD2d 877). The sentence was excessive to the extent indicated herein. Martuscello, J. P., Margett, Suozzi and O’Connor, JJ., concur.